Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/JP2018/027939, International Filing Date: 07/25/2018 claims foreign priority to 2017-146512 , filed 07/28/2017 claims foreign priority to 2018-019580 , filed 02/06/2018 claims foreign priority to 2017-163043 , filed 08/28/2017. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020, 06/03/2020, 03/24/2021, 07/09/2021, 09/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited 
Specification
The following title is suggested: Correct from “OpticalIsolator Element” to “Optical Isolator Element”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the first optical path changing element emits the light incident on the forward light entrance surface from a forward light exit surface at a second”, renders the claim indefinite because it is unclear what the “a second”, this can be a second surface, second optical path changing element, or second angle. The examiner interprets as “a second angle". Clarification and correction required.
Regarding claim 1, “wherein angle the first angle is different from the second angle”, renders the claim indefinite because it is unclear what the “wherein angle the first angle”. The examiner suggests correcting the claim language, examiner interprets to be “wherein the first angle is different from the second angle", since it is not clear. Clarification and correction required.
Regarding claim 2, “wherein the first optical path changing element emits the incident light incident on the forward light entrance surface at the first angle at the second angle different from the first angle”. renders the claim indefinite because it is unclear Line 3-4, “at the first angle at the second angle different from the first angle” what does it mean. Examiner interprets as “at the first angle and the second angle is different from the first angle”.  Correction required. 
Claims 2-9 and 13 depends on claim 1, and thus inherits the same deficiencies of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bita et al. (US20090199900A1).
Independent claim 1, Bita teaches an optical isolation element (Fig. 8; [0080]) comprising, sequentially: 
a light control film (turning film e.g. 802a); 
a first optical path changing element (Fig. 8; turning film e.g. 802b); and 
a second optical path changing element (Fig. 8; turning film e.g. 802c),
wherein light is incident on a forward light entrance surface,
wherein, when the light is incident on the forward light entrance surface at a first angle (see Fig. 8, light incident on forward light entrance surface e.g. 802b at first angle), 
the first optical path changing element (Fig. 8; turning film e.g. 802b) emits the light incident on the forward light entrance surface from a forward light exit surface at a second (see Fig. 8, the first optical path changing element e.g. emits the light incident on the forward light entrance surface from a forward light exit of e.g. surfaces of 802b. Examiner note - See 112b issue above), 
wherein angle the first angle is different from the second angle (see Fig. 8; the first angle e.g. 802b is different from the second angle e.g. light enters through surfaces e.g. 802c),
wherein, when the light is incident on the forward light entrance surface at second angle (see Fig. 8, the light is incident on the forward light entrance surface at second angle e.g. see second angle at surface 802c), 
the second optical path changing element (Fig. 8; turning film e.g. 802c) emits the incident light incident on the forward light entrance surface from the forward light exit surface at the second angle or a third angle (see Fig. 8, second film e.g. 802c emits incident light incident on the forward light entrance surface from the forward light exit surface e.g. surface of 802c at the second angle or a third angle), and 
wherein the light control film transmits the incident light incident on the forward light entrance surface (see Fig. 8, light control film e.g. 802a transmits the incident light incident on the forward entrance surface e.g. surface near 801a) or the light emitted from the forward light exit surface at the first angle and blocks the light incident on the forward light entrance surface (see Fig. 8, light emitted from forward light exit surface at the first angle e.g. angle and bottom surface 802b and blocks light reflected e.g. surface 803 and incident on forward light entrance surface e.g. bottom surface 802b) or the light emitted from the forward light exit surface at the second or the third angle.
Claim 2, Bita teaches the invention of claim 1, wherein the first optical path changing element emits the incident light incident on the forward light entrance surface at the first angle at the second angle different from the first angle (see Fig. 8; turning film e.g. 802b, emits the incident light incident on the forward light entrance surface at the first angle at the second angle e.g. angle at 803c different from the first angle).
Claim 3, Bita teaches the invention of claim 1, wherein the second optical path changing element emits the light incident on the forward light exit surface at the first angle at the second angle and the third angle (Fig. 8; turning film e.g. 802c, emits the light incident on the forward light exit surface at the first angle at the second angle e.g. bottom surface 802c and the third angle e.g. right side reflected).
Claim 4, Bita teaches the invention of claim 1, wherein the first angle ranges from more than -90 degrees to less than 90 degrees (see Fig. 8, light path shown), wherein the second angle ranges from 65 degrees to -5 degrees and from 5 degrees to 65 degrees (see Fig. 8, the range is from 65 degrees to -5 degrees and between 5 degrees to 65 degrees shown), and wherein the third angle is of the same as the second angle and has an opposite sign from a sign of the second angle (see Fig. 8, the third angle is of the same direction as the second angle and splits in a direction that has an opposite sign from a sign of the second angle).


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bita et al. (US20090199900A1) as applied to claim 1 above, and further in view of Gruhlke et al. (US20100180946A1).
Claim 5, Bita teaches the invention of claim 1, except wherein each of the first optical path changing element and the second optical path changing element are is a prism film having a plurality of linear unit prism structures formed on one surface thereof.
Further, Gruhlke teaches wherein each of the first optical path changing element and the second optical path changing element are is a prism film having a plurality of linear unit prism structures formed on one surface thereof (see Fig. 4A, [0055] “comprising two prismatic light guides 401a and 401b”. Examiner note - first optical path changing element e.g. 401a and the second optical path changing element e.g. 401b are is a prism film having a plurality of linear unit prism structures formed on one surface thereof e.g. see surface 402a and 402b).
Therefore, Gruhlke teaches wherein each of the first optical path changing element and the second optical path changing element are is a prism film having a plurality of linear unit prism structures formed on one surface thereof as it enables light incident on the prismatic features may be further redirected (0009). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the invention from Bita to have wherein each of the first optical path changing element and the second optical path changing element are is a prism film having a plurality of linear unit prism structures formed on one surface thereof according to the teaching of Gruhlke for the purpose of having light incident on the prismatic features may be further redirected (Gruhlke, [0009])

Claim 6, Bita, Gruhlke combination teaches the invention of claim 5, wherein the prism film has a refractive index in a range of 1.35 to 1.70 based on the light having a wavelength of 550 nm.
Gruhkle further teaches the prismatic light guide 201 may comprise a high refractive index material such as polycarbonate having refractive index approximately 1.59 (see Fig. 2, [0048]), however does not explicitly disclose wherein the prism film has a refractive index in a range of 1.35 to 1.70 based on the light having a wavelength of 550 nm. 
Bita, Gruhkle combination discloses the claimed invention except for wherein the prism film has a refractive index in a range of 1.35 to 1.70 based on the light having a wavelength of 550 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prism film has a refractive index in a range of 1.35 to 1.70 based on the light having a wavelength of 550 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
 
Claim 7, Bita, Gruhkle combination teaches the invention of claim 5, except wherein a cross section of each of the plurality of unit prism structures of the prism film of the first optical path changing element has an inequilateral triangle shape and a cross section of each of the plurality of unit prism structures of the prism film of the second optical path changing element has an isosceles triangle shape. 
However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made wherein a cross section of each of the plurality of unit prism structures of the prism film of the first optical path changing element (Gruhkle; see Fig. 4A, 401a) has an inequilateral triangle shape and a cross section of each of the plurality of unit prism structures of the prism film of the second optical path changing element (Gruhkle; see Fig. 4A, 401b) has an isosceles triangle shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of the first optical path changing element to have an inequilateral triangle shape and the second optical path changing element to have an isosceles triangle shape for the purpose of redirect incident light at a second angle towards a plurality of prismatic features (Gruhkle, [0009]). 

Claim 8, Bita, Gruhlke combination teaches the invention of claim 7, except wherein the cross section of each of the plurality of unit prism structures of the prism film of the first optical path changing element has a right triangle shape.
However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made wherein the cross section of each of the plurality of unit prism structures of the prism film of the first optical path changing element has a right triangle shape (Gruhkle; see Fig. 4A, 401a/b), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of each of the plurality of unit prism structures of the prism film of the first optical path changing element has a right triangle shape for the purpose of redirect incident light at a second angle towards a plurality of prismatic features (Gruhkle, [0009]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bita et al. (US20090199900A1) as applied to claim 1 above, and further in view of Kuo et al. (US20060176554A1).
Claim 9, Bita teaches the invention of claim 1, except wherein the light control film is an absorbing louver film.
However, Kuo teaches wherein the light control film is an absorbing louver film (see Fig. 3, [0027], [0045] shows “a light guide e.g. 200 with a louver device e.g. 208 used as a light guide screen.  Louver members 316 are appropriately spaced such that three louver members (316A, 316B, 316C) are provided across the length of output end 304”).
Therefore, Kuo teaches wherein the light control film is an absorbing louver film as it enables the louver members aligned to receive light entering the inner surface from the light guide screen at a low angle relative to the inner surface and direct the light out the outer surface at a high angle relative to the outer surface (0015). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the light turning element 802a from Bita to have wherein the light control film is an absorbing louver film according to the teaching of Kuo for the purpose of having the louver members aligned to receive light entering the inner surface from the light guide screen at a low angle relative to the inner surface and direct the light out the outer surface at a high angle relative to the outer surface (Kuo, [0015]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanano et al. (US5661603).
Independent claim 10, Hanano teaches an optical isolation element ([Col. 6:52:60, [Col. 8;1:10], line 19; figures 4, 5, 12, 14, and 15) comprising, sequentially: 
 	a light control film (Fig. 14; e.g. 20); 
 a first prism film (Fig. 14; e.g. 14); and 
 a second prism film (Fig. 14; e.g. 13), 
 	wherein each of the first prism film and the second prism film comprises one or more unit prism structures on one surface thereof (Fig. 14, e.g. 14 and 13 combination; [Col. 6;52:56] “the pair of prism arrays 13 and 14 are disposed so that the prism array surfaces 17 of both the prism arrays 13 and 14 face the eye 4. However, the prism arrays 13 and 14 may be disposed in other forms as shown in FIGS. 5(a) to 5(c)”),
 	wherein the unit prism structure has a triangular cross-sectional shape having an apex angle on a forward light exit surface side (see Fig. 4, and 14, [Col. 6;40:42] “the incident light is refracted by the V-shaped slant surfaces of the quadrangular pyramids 15”.  Examiner note - the unit prism structures having a pyramid shape e.g. 15 the lateral sides are triangles, and the cross-sectional shape having an apex angle on forward light exit surface side e.g. 17),
 	wherein the triangular cross section of the unit prism structure of the first prism film has an triangle shape (see Fig. 4, first prism film e.g. 14, triangle shape e.g. 17), and wherein the triangular cross section of the unit prism structure of the second prism film has an triangle shape (see Fig. 4, second prism film e.g. 13, triangle shape e.g. 17).
wherein the triangular cross section of the unit prism structure of the first prism film has an inequilateral triangle shape, and
 	wherein the triangular cross section of the unit prism structure of the second prism film has an isosceles triangle shape (see Fig. 4, first prism film e.g. 13, triangle shape e.g. 17, the triangular cross section shape of the prism e.g. 13, at the surface e.g. 17 the sides of the triangular surfaces appear to be of equal length making the shape of the triangle an isosceles).
Hanano does not explicitly teach wherein the triangular cross section of the unit prism structure of the first prism film has an inequilateral triangle shape (see Fig. 4, first prism film e.g. 14, triangle shape e.g. 17, the sides of the triangle at e.g. 17 appears to be of same length and not inequilateral).
However, Hanano in another embodiment Fig. 41(a-f), teaches wherein the triangular cross section of the unit prism structure of the first prism film has an inequilateral triangle shape (see Fig. 41(a-f), [Col. 14;25:26], Examiner note – the first prism pitch has a cross section triangle shape where the length are not equal, making an inequilateral triangle shape)
Therefore, Hanano teaches in another embodiment of Fig. 41(a-f), wherein the triangular cross section of the unit prism structure of the first prism film has an inequilateral triangle shape as it enables suppressing diffraction which is caused by the prism pitch ([Col. 14;25:26]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the shape of prism e.g. 14 from Fig. 4 and 14, to have the triangular cross section of the unit prism structure of the first prism film has an inequilateral triangle shape according to the teaching of Fig. 41(a-f) for the purpose of suppressing diffraction which is caused by the prism pitch (Hanano, [Col. 14;25:26]). Since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of prism to be an inequilateral triangle as in Figs 41(a-f) for the purpose of enable the suppressing diffraction which is caused by the prism pitch ([Col. 14;25:26]). 
Claim 11, Hanano teaches the invention of claim 10, except wherein the inequilateral triangle shape is a right triangle.
However, Hanano in another embodiment Fig. 41(a-f), teaches wherein the inequilateral triangle shape is a right triangle (see Fig. 41(a-f), [Col. 14;25:26], Examiner note – the first prism pitch has a cross section triangle shape where the length are not equal, making an inequilateral triangle shape. The shape from inequilateral to being triangle shape is something obvious for someone skilled in the art).
Therefore, Hanano teaches in another embodiment of Fig. 41(a-f), wherein the triangular cross section of the unit prism structure of the first prism film has an inequilateral triangle shape as it enables suppressing diffraction which is caused by the prism pitch ([Col. 14;25:26]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the shape of prism e.g. 14 from Fig. 4 and 14, to have a first prism film has an inequilateral triangle shape according to the teaching of Fig. 41(a-f) for the purpose of suppressing diffraction which is caused by the prism pitch (Hanano, [Col. 14;25:26]). Since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of prism to be the first prism film has an inequilateral triangle as in Figs 41(a-f) and design to be of triangle shape for the purpose of enable the suppressing diffraction which is caused by the prism pitch ([Col. 14;25:26]). 
Claim 12, Hanano teaches the invention of o claim 10, wherein the light control film is an absorbing louver film (see Fig. 14; louver film e.g. 20; [Col. 8;3:8] “The louver filter 20 comprises, as shown in the perspective view of FIG. 15, light-blocking (light-absorbing) walls 22”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bita et al. (US20090199900A1) as applied to claim 1 above.
Claim 13, Bita teaches an optical isolation device, except comprising at least two or more optical isolation elements according to claim 1, wherein the two or more optical isolation elements are arranged in series.
However, Bita teaches wherein the two or more optical isolation elements are arranged in series as it enables large portion of the light in a desired angular and/or spectral range is collected and guided by the composite light collector ([0080). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the invention from Fig. 14 to have the two or more optical isolation according to the teaching of Fig. 49 for the purpose of enables form a total of nine exit pupils and it is possible to cut off only the ghost images (Hanano, ([Col. 15;56:57], [Col. 8;1:2]). 
Bita discloses the claimed invention that includes one optical isolation structure by the turning film e.g. 802a or light guide e.g. 801a, turning film e.g. 802b, and turning film e.g. 802c which are arranged in series except for comprising at least two or more optical isolation elements according to claim 1, wherein the two or more optical isolation elements are arranged in series. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have two or more optical isolation elements are arranged in series as it enables a large portion of the light in a desired angular and/or spectral range is collected and guided by the composite light collector ([0080), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872 
                                                                                                                                                                                                       
/MARIN PICHLER/Primary Examiner, Art Unit 2872